     Case 2:18-cv-02580-MCE-AC Document 36 Filed 08/06/20 Page 1 of 1

1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11   ANTOINE DOUGLASS JOHNSON,                  No. 2:18-cv-02580-MCE-AC
12                    Plaintiff,
13          v.                                  ORDER
14   PAUL THOMPSEN,
15                    Defendant.
16

17         The Court has reviewed Plaintiffs’ Motion to Alter or Amend a Judgment (ECF No.

18   30) and Motion for Amended or Additional Findings (ECF No. 31). Those Motions are

19   DENIED.

20         IT IS SO ORDERED.

21   Dated: August 6, 2020

22

23

24

25

26

27

28
                                               1
